Name: Commission Regulation (EEC) No 3054/87 of 12 October 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 87 Official Journal of the European Communities No L 289/25 COMMISSION REGULATION (EEC) No 3054/87 of 12 October 1987 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3028/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 ^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3028 /87 (Q) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( l0) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (") shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l2) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 13 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7 . 1987 , p. 7 . (3) OJ No L 164, 24 . 6 . 1985 , p. 11 . (*) OJ No L 245, 29 . 8 . 1987, p. 11 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (*) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183 , 3 . 7 . 1987, p. 14 . ( ») OJ No L 183 , 3 . 7 . 1987, p. 16 . 0 OJ No L 286, 9 . 10 . 1987, p. 26 . ( I0) OJ No L 266, 28 . 9 . 1983, p. 1 . (") OJ No L 53, 1 . 3 . 1986, p. 47. ( I2) OJ No L 183, 3 . 7. 1987, p. 18 . 13 . 10 . 87No L 289/26 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,543 24,093 23,540 24,158 24,1 1 1 24,508 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ l (DM) 59,42 58,40 57,16 58,71 58,63 59,87 :  Netherlands (Fl) 66,09 64,92 63,47 65,22 65,11 66,46  BLEU (Bfrs/Lfrs) 1 176,82 1 155,00 1 128,21 1 157,38 1 155,00 1 169,54  France (FF) 178,62 174,93 170,20 174,47 173,93 177,56  Denmark (Dkr) 212,61 208,52 203,51 208,96 208,47 210,26  Ireland ( £ Irl) 19,854 19,444 18,942 19,435 19,376 19,630  United Kingdom ( £) 14,398 13,991 13,503 13,937 13,848 13,988  Italy (Lit) 37 884 37 078 35 974 36 828 36 699 37 142  Greece (Dr) 2 511,28 2 389,18 2 262,1 1 2 347,45 2 318,38 2 325,64 (b) Seed harvested in Spain and \ processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 731,55 3 661,27 3 548,61 3 633,25 3 624,40 3 656,84 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 842,05 4 749,94 4 640,46 4 733,03 4 719,05 4 715,15 13 . 10 . 87 Official Journal of the European Communities No L 289/27 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 27,043 65,38 72,78 1 296,98 197,31 234,50 21,933 16,038 41 877 2 832,13 385,53 4 117,08 429,31 5 271,36 2,500 2,500 26,593 64,36 71,60 1 275,17 193,62 230,41 21,523 15,631 41 071 2 710,03 385,53 4 046,80 429,31 5 179,25 2,500 2,500 26,040 63,12 70,16 1 248,38 188,89 225,40 21,020 15,143 39 967 2 582,96 385,53 3 934,14 429,31 5 069,78 2,500 2,500 26,658 64,67 71,90 1 277,54 193,16 230,85 21,514 15,578 40 820 2 668,30 385,53 4 018,78 429,31 5 162,35 2,500 2,500 26,611 64,59 71,79 1 275,17 192,62 230,36 21,455 15,488 40 691 2 639,23 385,53 4 009,93 429,31 5 148,37 2,500 2,500 27,008 65,83 73,14 1 289,71 196,25 232,15 21,709 15,629 41 135 2 646,49 385,53 4 042,37 429,31 5 144,46 No L 289/28 Official Journal of the European Communities 13 . 10 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU) : \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,596 34,756 34,467 34,862 35,179 2. Final aids : (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 83,47 83,87 83,24 84,29 85,05  Netherlands (Fl) 93,01 93,45 92,70 93,86 94,72  BLEU (Bfrs/Lfrs) 1 659,79 1 667,41 1 653,36 1 671,71 1 686,91  France (FF) 253,38 254,46 251,76 254,23 256,53  Denmark (Dkr) 300,44 301,78 299,12 302,57 305,31  Ireland ( £ Irl) 28,168 28,287 28,012 28,307 28,563  United Kingdom ( £) 20,856 20,920 20,630 20,879 21,066  Italy (Lit) 53 833 54 055 53 389 53 847 54 334  Greece (Dr) 3 749,94 3 731,65 3 647,88 3 688,97 3 721,56 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 091,64 4 1 1 5,99 4 042,63 4 091,09 4 139,42 (c) Seed harvested in Portugal and processed : I l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 013,99 7 033,28 6 969,26 7 020,98 7 075,10  in another Member State (Esc) 6 786,39 6 805,06 6 743,1 1 6 793,15 6 845,51 3 . Compensatory aids :  in Spain (Pta) 4 041,76 4 066,11 3 992,74 4 042,57 4 090,89 4. Special aid : Il  in Portugal (Esc) 6 786,39 6 805,06 6 743,1 1 6 793,15 6 845,51 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,077630 2,072890 2,068100 2,063770 2,063770 2,050070 Fl 2,337390 2,334230 2,331190 2,327580 2,327580 2,316810 Bfrs/Lfrs 43,128400 43,112300 43,091200 43,040000 43,040000 42,990600 FF 6,916690 6,923110 6,928610 6,934480 6,934480 6,952970 Dkr 7,987560 8,005040 8,021750 8,035540 8,035540 8,083150 £ Irl 0,775028 0,776056 0,777162 0,778675 0,778675 0,783238 £ 0,694315 0,696035 0,697836 0,699769 0,699769 0,705141 Lit 1 498,96 1 504,57 1 510,81 1 516,95 1 516,95 1 535,31 Dr 158,98900 160,36600 161,64400 162,91000 162,91000 166,52900 Esc 163,49400 164,19700 164,87800 165,96900 165,96900 169,08400 Pta 137,95900 138,40300 138,98700 139,81600 139,81600 142,18600